OPINION
By THE COURT.
Submitted on motion of the plaintiff-appellee seeking an order dismissing the appeal for the reason that the order is not an appealable one. The record reveals that the notice of appeal is directed to an order of the Common Pleas Court commanding the appellant to vacate certain premises which it appears was the home of the parties to this action, for divorce, alimony and support money for the minor children. This is an intermediary order as the records reveal that the case has not been finally adjudicated. The order giving the appellee the exclusive use of the home appears to be in the nature of an award for temporary alimony. It is provisional in its nature, subject to modification and does not determine the ultimate rights of the parties to the action. Such an order is not a judgment or final order from which an appeal may be taken under §2505.02 R. C. See McMahon v. McMahon. 156 Oh St 280, which is a case that was certified to the Supreme Court for the reason of conflict with the case of Taylor v. Taylor, 74 Oh Ap 191. This court relied upon the Taylor case when it decided the case of Deitsch v. Deitsch, 86 Oh Ap 375, which was cited by the appellant. It should be noted that counsel for appellant concedes that §3105.14 R. C., can have no application to the issue presented; hence no attempt was made to comply with its requirements.
Upon the authority of the McMahon case, supra, the motion to dismiss will be sustained.
PETREE, PJ, BRYANT and MILLER, JJ, concur.